DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/25/2021 has been entered. 

Claim Objections 
Claim 31-38 are objected to because of the following informalities:
Claim 31 recites the limitation "second dry resist film" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the Examiner assumes the above limitation of “second dry resist film” (as recited in line 7) is:
“second dry film resist layer”.
 
Appropriate correction is required.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 31-34 and 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu (U.S 2009/0020322).
As to claim 31, Hsu discloses in Figs. 3A-3B and 3E-3G a method comprising:
forming a first dry film resist layer (“patterned resist layer” 32a) on a substrate (comprising “substrate body” 30 & “first conductive seed-layer” 31a) (Fig. 3B, para. [0035]); patterning the first dry film resist layer (“patterned resist layer” 32a) to form a first opening (“open area” 320a) in the first dry film resist layer (“patterned resist layer” 32a), wherein the first opening (“open area” 320a) exposes a surface of the substrate (comprising “substrate body” 30 & “first conductive seed-layer” 31a) (Fig. 3A-3B, para. [0035]-[0038]); forming a second dry film resist layer (“second resist layer” 32c) on the first dry film resist layer (“patterned resist layer” 32a) and over the first opening (“open area” 320a) in the first dry film resist layer (“patterned resist layer” 32a) (Fig. 3E, para. [0039]), wherein the first opening (“open area” 320a) is between the surface (top surface) of the substrate (comprising “substrate body” 30 & “first conductive seed-layer” 31a)  and a bottom surface of the second dry film resist layer (“second resist layer” 32c) (see Fig. 3E, para. [0039]-[0040]); patterning the second dry film resist layer (“second resist layer” 32c) to form a second opening (“second opening” 320c) in the second dry film resist layer (“second resist layer” 32c)(Fig. 3E, para. [0039], [0040]), wherein the second opening (“second 
As to claim 32, as applied to claim 31 above, Hsu discloses in Figs. 3A-3B and 3E-3G all claimed limitations including the limitation wherein the substrate comprises a printed circuit board (comprising layers 30 and 31a, “conductive pad” 332 and “buffer metal layer” 34, Fig. 3F) and the exposed surface of the substrate (comprising “substrate body” 30 & “first conductive seed-layer” 31a) comprises a surface of an interconne structure (comprising “conductive pad” 332, “buffer metal layer” 34, and “metal post” 35, Fig. 3F) (see Fig. 3F, [0040]-[0041]).
As to claim 33, as applied to claim 31 above, Hsu discloses in Figs. 3A-3B and 3E-3G all claimed limitations including the limitation wherein forming the second dry film resist layer 
 (“second resist layer” 32c)comprises laminating the second dry film resist (“second resist layer” 32c) on the first dry film resist layer (“patterned resist layer” 32a) and over the first opening (“open area” 320a) in the first first dry film resist layer (“patterned resist layer” 32a) (see Figs. 3B and 3F).
As to claim 34, as applied to claims 31 and 33 above, Hsu discloses in Figs. 3A-3B and 3E-3G all claimed limitations including the limitation wherein depositing the metal (a conductive material of “metal post” 35) comprises depositing the metal (a conductive material of “metal 
As to claim 37, as applied to claim 31 above, Hsu discloses in Figs. 3A-3B and 3E-3G all claimed limitations including the limitation wherein the metal pillar (“metal post” 35) has a first height; and the first dry film resist layer (“patterned resist layer” 32a) has a height that is about half the height of the metal pillar (“metal post” 35) (see Fig. 3F). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (U.S 2009/0020322).
As to claim 35, as applied to claim 31 above, Hsu discloses in Figs. 3A-3B and 3E-3G all claimed limitations except for the limitation wherein removing the first dry film resist layer and

 heat, or exposing to a laser.  However, at the time of the invention was made; it would have been obvious to one of ordinary skill in the art to use at least one of peeling, treating with chemicals and/or heat, or exposing to a laser for removing the first dry film resist layer and
the second dry film resist layer in the teaching of Hsu, because such process substitution or replacement would have been considered a mere substitution of art-recognized equivalent values, MPEP 2144.06. 

Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (U.S 2009/0020322) in view of Hwang (U.S 2005/0101122) (of record).
As to claim 38, as applied to claims 31  and 37 above, Hsu discloses in Figs. 3A-3B and 3E-3G all claimed limitations except for the limitation wherein: the second dry film resist layer  has a height that is about half the height of the metal pillar.
Hwang discloses in Figs. 4-8 a method comprising: the second dry film resist layer (“comprising “second image layer” 5a and “second anti-reflection layer” 4) has a height that is about half the height of the metal pillar (“copper pattern”, para. [0028], as also indicated at 7a in Figs. 7, 8) (see Figs. 7-8). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify reference of Hsu by providing the second dry film resist layer which has a height that is about half the height of the metal pillar as taught by Hwang in order to easily remove the second dry film resist layer from the structure, so as to reduce manufacturing time.

Allowable Subject Matter
Claim 36 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110.  The examiner can normally be reached on M-F, 10am-10pm (flex) (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/Thanh Y. Tran/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        September 15, 2021